DETAILED ACTION
This action is responsive to the request for continued examination filed 3/30/2022.
Claims 1-20 are pending. Claims 1, 2, 10 and 19 are currently amended.
All prior rejections under 35 U.S.C. § 112 are withdrawn.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 9-11, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Solomin, et al., U.S. PGPUB No. 2016/0350595 (“Solomin”), in view of Mazur, et al., U.S. PGPUB No. 2015/0220802 (“Mazur”), and in view of Wright, Jr. et al., U.S. PGPUB No. 2019/0370544 ("Wright").
Solomin teaches a system and method for providing remote assistance. With regard to Claim 1, Solomin teaches a computer-implemented method, comprising: 
receiving, at a processor, a review record comprising an image of an artifact recorded with a smart lens worn by an editor, and a reference link associated with the artifact ([0157] describes that a field technician using a see-through head-mounted display can receive feedback from an expert in response to a request. [0322]-[0324] describe a user taking a photo with smartglasses to add to a ticket, and [0239] describes a user adding text to the ticket which is displayed along with the picture in the smartglasses); 
assigning the review record to a reviewer ([0239] describes that the technician can select an expert recipient in creating the ticket; [0242] describes that the selection causes the selected expert to be notified of the open ticket which the expert can accept); 
receiving reviewer input from the reviewer ([0246] describes that the expert is able to open the picture of the target object and make AR annotations to the image); and 
relaying the reviewer input to the smart lens ([0329] describes that the entered annotations can be displayed overlaid on the target object in a view of the object through the smartglasses).
Solomin, in view of Mazur teaches an image of an artifact recorded in response to a detected action of a gaze pattern of the editor. Solomin teaches capturing images via a head-mounted display for transmission to a reviewer, as described above. Mazur teaches at [0170] that electronic glasses can be used as an image capture device. [0172]-[0173] describe that an image marking logic can add a mark to a captured image to select a particular object of interest within the image, where the selection logic determines the subset of interest to mark by tracking user eye movement to determine where a user’s gaze is focused. [0175] describes a user selecting an object at a particular location of focus for the user’s eyes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Mazur with Solomin. Mazur automates several tasks that are required to be carried out manually and on a second device as described in Solomin, such as the capture and transmission of an image to a user who has expertise in a particular subject. Therefore, one of skill in the art would be motivated to combine elements of Mazur with Solomin, in order to improve the system of Solomin by automating tasks, thereby making the system easier to use.
Mazur, in view of Wright teaches a reference link marked as separate from the artifact, wherein the reference link is captured with the smart lens while the editor is interacting with the artifact; determining, using one or more processors, a qualification of the review record based on the image and the reference link; and assigning the review record to a reviewer based only on one or more processors matching the qualification to the reviewer. 
Mazur at [0058] describes that features in an image and especially a marked area object are used to generate image descriptors. [0071] describes that destination logic can then determine a human image reviewer with a particular specialty based on an image tag, where [0068] describes that destination logic determines where to send an image for review. Wright teaches at [0036]-[0037] that a plurality of objects can be recognized in an image captured, where the set of objects collectively match a record in an object database. [0047] describes that the object identifier from the objects in the image can be used to locate a corresponding record in a communication database. The communication record can then be used to initiate a communication session. [0020] describes the use of eye-worn and head-worn systems, and [0032] describes the user contacting for remote assistance based on the object detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wright with Mazur and Solomin. Wright further automates methods for locating appropriate assistance for an end user, and therefore one of skill in the art would seek to combine elements of Wright with Mazur and Solomin, in order to improve user experience by further automating the location of an appropriate assistance person based on objects with which a user is interacting.
With regard to Claim 2, Wright teaches that the reference links comprise objects or references related to the artifact as determined by one or more processors of the smart lens. [0032] describes that the objects identified can be determined as related for the purpose of obtaining assistance, such as when a user is performing engine maintenance and encounters objects having issues that the user is unable to address. [0034] describes that the augmented reality system locates and identifies the objects.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wright with Mazur and Solomin. Wright further automates methods for locating appropriate assistance for an end user, and therefore one of skill in the art would seek to combine elements of Wright with Mazur and Solomin, in order to improve user experience by further automating the location of an appropriate assistance person based on objects with which a user is interacting.
Claim 11 recites a computer program product which carries out the method of Claim 2, and is similarly rejected.
With regard to Claim 4, Mazur teaches that the qualification comprises an expertise selected from the group consisting of: a subject matter of the artifact, an identity of an editor, a role of the editor, a time stamp, a software application, and a coding language. [0071] describes that recognized image content that tags the image with “car” causes a reviewer qualification to be used of a human reviewer with a specialty in automobiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Mazur with Solomin and Wright, to automate aspects of Solomin and make the system easier to use.
Claim 13 recites a computer program product which carries out the method of Claim 4, and is similarly rejected.
With regard to Claim 5, Mazur teaches determining the qualification by detecting context from the image. [0058] describes that image features of marked objects in an image are used to determine tags, where [0071] describes tags used to match images with reviewer specialties. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Mazur with Solomin and Wright, to automate aspects of Solomin and make the system easier to use.
Claim 14 recites a computer program product which carries out the method of Claim 5, and is similarly rejected.
With regard to Claim 6, Solomin teaches assigning the review record to an additional reviewer. [0175] describes that a user can provide feedback and relay the image to an additional user to provide further feedback.
Claim 15 recites a computer program product which carries out the method of Claim 6, and is similarly rejected.
With regard to Claim 9, Solomin teaches receiving an action image of an action captured by the smart lens after relaying the reviewer input to the smart lens; and attaching the action image to the review record. [0265] describes adding an image to an open ticket, where an open ticket can already have an image attached thereto as described at [0239].
Claim 18 recites a computer program product which carries out the method of Claim 9, and is similarly rejected.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Solomin, in Mazur, in view of Wright, and in view of Meess, et al., U.S. PGPUB No. 2018/0126476 (“Meess”).
With regard to Claim 3, Solomin, in view of Meess teaches that an intentional double blink of an editor wearing the smart lens initiates generation of the review record. Solomin teaches at [0305]-[0306] that the system is operated through various tools and indicators that are viewed using the smartglasses and selected through the smartglasses interface. Meess teaches a system and method for aiding a technician; [0074] describes that a user can select menu items through a double blink while a user focuses on a menu item as detected by eye tracking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Meess with Solomin, Wright and Mazur. Solomin teaches at [0306] selecting icons through moving a sight pointer over an icon, however without an additional selection step, this method is less efficient and more prone to erroneously selecting elements. By combining Meess with Solomin, Wright and Mazur to include a selection input through blinking, user experience is improved by reducing erroneous selection and using input that more closely resembles familiar cursor operations for selecting elements in an interface. 
Claim 12 recites a computer program product which carries out the method of Claim 3, and is similarly rejected.
Claims 7, 8, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solomin, in view of Mazur, in view of Wright, and in view of Lyman, et al., U.S. PGPUB No. 2020/0160968 (“Lyman”).
With regard to Claim 7, Solomin, in view of Lyman teaches receiving an additional reviewer input from the additional reviewer; and relaying an analysis of similarities and differences between the reviewer input and the additional reviewer input to the smart lens. 
Solomin teaches input from multiple expert users at [0175], which are displayed to a user on the user’s smartglasses. Lyman teaches a system and method for expert labeling of images. [0352]-[0354] describe a plurality of reviewers adding annotation to an image. An annotation consensus function can be executed, which can determine annotations for which there is expert consensus. The consensus annotations can be sent along with an accompanying confidence score calculated relaying the amount of confidence the system has determined for the consensus annotation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lyman with Solomin, Wright and Mazur. Lyman ensures that in situations involving multiple annotators, annotations are qualified so that users are aware if and when experts’ annotations disagree with one another. Therefore, one of skill in the art would seek to combine Lyman with Solomin, Wright and Mazur, to improve user experience by conveying information indicating when multiple experts are providing different information on a given image.
Claim 16 recites a computer program product which carries out the method of Claim 7, and is similarly rejected. Claim 20 recites a system which carries out the method of Claim 7, and is likewise rejected.
With regard to Claim 8, Solomin, in view of Lyman teaches receiving an additional reviewer input from the reviewer after relaying the reviewer input to the smart lens; and relaying an analysis of similarities and differences between the reviewer input and the additional reviewer inputs to the smart lens.
Solomin teaches input from multiple expert users at [0175], which are displayed to a user on the user’s smartglasses. Lyman teaches a system and method for expert labeling of images. [0352]-[0354] describe a plurality of reviewers adding annotation to an image. An annotation consensus function can be executed, which can determine annotations for which there is expert consensus. The consensus annotations can be sent along with an accompanying confidence score calculated relaying the amount of confidence the system has determined for the consensus annotation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lyman with Solomin, Wright and Mazur. Lyman ensures that in situations involving multiple annotators, annotations are qualified so that users are aware if and when experts’ annotations disagree with one another. Therefore, one of skill in the art would seek to combine Lyman with Solomin, Wright and Mazur, to improve user experience by conveying information indicating when multiple experts are providing different information on a given image.
Claim 17 recites a computer program product which carries out the method of Claim 8, and is similarly rejected. 

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Wright reference cures any deficiencies with regard to the previously cited references in teaching or suggesting the elements added by amendment to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

6/3/2022